Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1654
                      Lower Tribunal No. 20-5401 CC
                           ________________


                   Rehab Restoration, LLC, etc.,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Luis
Perez-Medina, Judge.

     Valiente, Carollo & McElligott, PLLC, and Caroline M. Carollo and
Matthew McElligott, for appellant.

      Cole, Scott & Kissane, P.A., and David C. Borucke (Tampa), for
appellee.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.